



Exhibit 10.1


SIXTH AMENDED AND RESTATED CREDIT AGREEMENT


This Sixth Amended and Restated Credit Agreement (the “Agreement”) is entered
into as of 12th day of April, 2019, between FIRST MID-ILLINOIS BANCSHARES, INC.,
a Delaware corporation (the “Borrower”), and THE NORTHERN TRUST COMPANY, an
Illinois banking corporation (the “Lender”).


The Borrower and the Lender entered into that certain Fifth Amended and Restated
Credit Agreement, dated as of April 13, 2018 (the “Original Agreement”), as
amended by that certain First Amendment to Fifth Amended and Restated Credit
Agreement, dated as of October 5, 2018, in connection with two credit facilities
in the aggregate principal amount of TWENTY FIVE MILLION DOLLARS ($25,000,000)
consisting of: (a) a term loan (the “Term Loan”) in the principal amount of
FIFTEEN MILLION DOLLARS ($15,000,000) as evidenced by a promissory note dated as
of September 7, 2016 (the “Term Note”); and (b) a revolving loan (the “Revolving
Loan”) in the principal amount of up to TEN MILLION DOLLARS ($10,000,000) (the
“Revolving Loan Commitment”). Each loan made pursuant to the Revolving Loan
Commitment may be referred to individually as a “Loan” or a “Revolving Loan”
(and collectively as the “Loans” or the “Revolving Loans”).


On or about December 12, 2018, the Borrower paid off the Term Loan in full and
the Term Note was cancelled.


The Borrower and the Lender have agreed to enter into this Sixth Amended and
Restated Credit Agreement to extend the maturity date of the Revolving Loan to
April 10, 2020, and to make certain other amendments to the Original Agreement,
as amended, as set forth herein.


1.    DEFINITIONS.
1.1    General. As used herein:
(a)“Anti-Terrorism Law” means any law relating to terrorism or money-laundering,
including Executive Order No. 13224 and the USA Patriot Act.


(b)“Business Day” means a day on which the Lender is open at its main office for
the purpose of conducting a commercial banking business and is not authorized to
close.


(c)“Collateral” has the meaning ascribed to such term in the Pledge Agreement.


(d)“Control Agreement” means that certain Securities Account Control Agreement
dated as of September 7, 2016, among the Borrower, the Lender and First
Tennessee Bank, N.A., as the Intermediary (as amended, restated, supplemented or
modified from time to time).


(e)“Event of Default” has the meaning given such term in Section 8.1.




1

--------------------------------------------------------------------------------





(f)“FDIC” means the Federal Deposit Insurance Corporation and any successor
thereof.


(g)“Federal Funds Rate” means the weighted average of the rates on overnight
Federal funds transactions, with members of the Federal Reserve System only,
arranged by Federal funds brokers. The Federal Funds Rate will be determined by
the Lender on the basis of reports by Federal funds brokers to, and published
daily by, the Federal Reserve Bank of New York in the Composite Closing
Quotations for U.S. Government Securities, provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. If such publication is unavailable or the Federal Funds Rate is not
set forth therein, the Federal Funds Rate will be determined on the basis of any
other source reasonably selected by the Lender. The Federal Funds Rate
applicable each day will be the Federal Funds Rate reported as applicable to
Federal Funds transactions on that date. In the case of Saturday, Sunday or
legal holiday, the Federal Funds Rate will be the rate applicable to Federal
funds transactions on the immediately preceding day for which the Federal Funds
Rate is reported.


(h)“Federal Funds-Based Rate” has the meaning ascribed to such term in Section
3.1(a)(ii).


(i)“Guarantor” means any person or entity, or any persons or entities severally,
now or hereafter guarantying payment or collection of all or any part of the
Loans or any other liabilities owed by the Borrower to the Lender.


(j)“Loan” has the meaning ascribed to such term in the recitals hereto.


(k)“Loan Documents” means those documents and instruments (including, without
limitation, all agreements, instruments and documents, including, without
limitation, hedging agreements, guaranties, mortgages, deeds of trust, pledges
(including the Pledge Agreement), powers of attorney, consents, assignments,
contracts, notices and all other written matter heretofore, now and/or from time
to time hereafter executed by and/or on behalf of the Borrower in connection
with this Agreement and the Loans) entered into or delivered in connection with
or relating to the Loans.


(l)“Net Chargeoffs” means for any period of four consecutive fiscal quarters,
the consolidated total of gross loan charges for such period net of recoveries
made during such period.


(m)“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.


(n)“Pledge Agreement” means that certain Pledge Agreement dated as of September
7, 2016, as amended, between the Borrower and the Lender (as amended as of the
date hereof, and as may be further amended, restated, supplemented or modified
from time to time), pursuant to which the Collateral is pledged to the Lender.


2

--------------------------------------------------------------------------------





(o)“Prime Rate” means that rate of interest announced from time to time by the
Lender called its prime rate, which rate may not at any time be the lowest rate
charged by the Lender. If such rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. Changes in the rate of
interest on the Loans resulting from a change in the Prime Rate will take effect
on the date set forth in each announcement of a change in the Prime Rate.
Notwithstanding the foregoing or any other provision hereof or of any Loan
Document, in no event shall the interest rate hereunder exceed the maximum
interest rate allowed under applicable law.


(p)“Prohibited Person” means: (i) a person that is listed in the Annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (ii) a person
owned or controlled by, or acting for or on behalf of, any person that is listed
in the Annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (iii) a person with whom the Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (iv) a person
who commits, threatens or conspires to commit or supports “terrorism” as defined
in Executive Order No. 13224; (v) a person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website, http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or
at any other official publication of such list; and (vi) a person who is owned
or controlled by a person listed in clause (iii) or (v).


(q)“Related Party” means any Guarantor, any Subsidiary, and to the extent
applicable, any general or limited partner, controlling shareholder, joint
venturer, member or manager, of the Borrower.


(r)“Revolving Loan” has the meaning ascribed to such term in the recitals
hereto.


(s)“Revolving Loan Commitment” has the meaning ascribed to such term in the
recitals hereto.


(t)“Revolving Loan Maturity Date” means April 10, 2020, or such earlier date,
pursuant to Section 8.2 of this Agreement.
 
(u)“Revolving Note” means a promissory note, in the form attached as Exhibit A
hereto in the principal amount of the Revolving Loan Commitment, as amended,
restated, supplemented or modified from time to time and each note delivered in
substitution or exchange for such note.


(v)“Risk-Weighted Assets” means at any date the sum of total risk-weighted
balance sheet assets and the total of risk-weighted off-balance sheet credit
equivalent amounts as determined under the capital formula currently used at the
time of determination by the Federal Reserve Board, FDIC or other primary
federal regulator.
 
(w)“Senior Debt” means any indebtedness of the Borrower for money borrowed, but
does not include any subordinated indebtedness of the Borrower, any indebtedness


3

--------------------------------------------------------------------------------





incurred in connection with the issuance of trust preferred securities or any
indebtedness of any of the Borrower’s subsidiaries.
 
(x)“Subsidiary” means any corporation, partnership, joint venture, trust, or
other legal entity of which the Borrower owns directly or indirectly 50% or more
of the outstanding voting stock or interest, or of which the Borrower has
effective control, by contract or otherwise. The term Subsidiary includes each
Subsidiary Bank unless stated otherwise explicitly.
 
(y)“Subsidiary Bank” means each Subsidiary which is a bank.


(z)“Tier 1 Capital” shall have the definition provided in, and shall be
determined in accordance with, the rules, regulations, guidance and instructions
of the Federal Reserve Board, FDIC or other primary federal regulator at the
time of determination.


(aa)“Total Capital” shall have the definition provided in, and shall be
determined in accordance with, the rules, regulations, guidance and instructions
of the Federal Reserve Board, FDIC or other primary federal regulator at the
time of determination.
 
(ab)“Tier 1 Leverage Ratio” means the ratio of tier 1 capital to average assets
within the meaning set forth under applicable regulations of any regulatory
agency having authority on the date hereof as such regulations are applicable to
the Borrower and the Subsidiary Bank, as the case may be, or if such regulations
are amended hereafter to define such ratio more restrictively then as set forth
in such later definition.


(ac)“Tier 1 Risk-Based Capital Ratio” means the ratio of tier 1 capital to total
risk weighted assets within the meaning set forth under applicable regulations
of any regulatory agency having authority on the date hereof as such regulations
are applicable to the Borrower and the Subsidiary Bank, as the case may be, or
if such regulations are amended hereafter to define such ratio more
restrictively then as set forth in such later definition.


(ad)“Total Risk-Based Capital Ratio” means the ratio of total risk based capital
to total risk weighted assets within the meaning set forth under applicable
regulations of any regulatory agency having authority on the date hereof as such
regulations are applicable to the Borrower and the Subsidiary Bank, as the case
may be, or if such regulations are amended hereafter to define such ratio more
restrictively then as set forth in such later definition.


(ae)“Unmatured Event of Default” means an event or condition which would become
an Event of Default with notice or the passage of time or both.


Unless otherwise specifically provided herein, all accounting terms have the
meanings given to them by generally accepted accounting principles, as in effect
from time to time, and will be applied, and all reports required by this
Agreement will be prepared, in a manner consistent with generally accepted
accounting principles, as in effect from time to time.


4

--------------------------------------------------------------------------------





1.2    Applicability of Subsidiary References. Terms pertaining to any
Subsidiary apply only during such times as the Borrower has any Subsidiary.


2.    REVOLVING LOANS.


2.1    Revolving Loan. Subject to the terms and conditions of this Agreement,
the Lender agrees to make loans to the Borrower, from time to time from the date
of this Agreement through the Revolving Loan Maturity Date, at such times and in
such amounts, not to exceed the Revolving Loan Commitment at any one time
outstanding, as the Borrower may request.


During such periods the Borrower may borrow, repay and reborrow under this
Agreement. Each Loan will be in the amount of at least $100,000 or, the
remaining unused amount of the Revolving Loan Commitment if less than $100,000.
The Borrower agrees not to permit the outstanding principal balance of Loans to
exceed the Revolving Loan Commitment at any time.


As of the date of this Agreement, any principal amount outstanding from the
Lender to the Borrower under the original Agreement is deemed to be a Loan
outstanding under this Agreement, and is subject to the terms and conditions
contained in this Agreement.


2.2    Revolving Note. The Revolving Loan shall be evidenced by the Revolving
Note substantially in the form of Exhibit A, dated the date of this Agreement,
payable to the order of the Lender in the principal amount of the Revolving Loan
Commitment. The Lender may at any time and from time to time at the Lender's
sole option attach a schedule (grid) to any Note and endorse thereon notations
with respect to each Loan specifying the date and principal amount thereof, the
Interest Period (if applicable), the applicable interest rate and rate option,
and the date and amount of each payment of principal and interest made by the
Borrower with respect to each such Loan. The Lender's endorsements as well as
its records relating to Loans will be rebuttably presumptive evidence of the
outstanding principal and interest on the Loans, and, in the event of
inconsistency, will prevail over any records of the Borrower and any written
confirmations of Loans given by the Borrower. The principal of the Revolving
Note, plus any other amounts due and payable under the Revolving Note, shall be
paid on or before the Revolving Loan Maturity Date.


The Revolving Note shall replace the previously existing note made by the
Borrower for the benefit of the Lender, dated April 13, 2018. Upon the execution
of the Revolving Note and its delivery to the Lender, the Lender will destroy
the note existing immediately prior to the execution of this Agreement and all
of the Lender’s rights under the destroyed note shall thereafter be represented
by the Revolving Note.


3.    INTEREST AND FEES.


3.1    Interest Rate. The Borrower agrees to pay interest on the unpaid
principal amount of the Revolving Loan from time to time outstanding under this
Agreement at the following rates per year:




5

--------------------------------------------------------------------------------





(a)before maturity of any Revolving Loan, whether by acceleration or otherwise,
at the option of the Borrower, subject to the terms hereof at a rate equal to:


(i)The Prime Rate; or


(ii)The “Federal Funds-Based Rate”, which means the Federal Funds Rate plus
2.25%.


(b)Notwithstanding the foregoing, upon written notice from the Lender to the
Borrower if an Event of Default has occurred and is continuing, or after the
maturity of any Loan, whether by acceleration or otherwise, each Loan will bear
interest until paid at a rate equal to 2% in addition to the rate in effect
immediately prior to maturity (but not less than the Prime Rate in effect at
maturity).


3.2    Rate Selection. The Borrower will select and change its selection of the
interest rate as among the Federal Funds-Based Rate and the Prime Rate, to apply
to at least $100,000 of principal and in integral multiples of $100,000
thereafter of any Revolving Loan, subject to the requirements contained in this
Agreement:


(a)At the time any Revolving Loan is made; and


(b)At any time for the outstanding principal balance of any Revolving Loan
currently bearing interest at the Prime Rate or the Federal Funds-Based Rate.


3.3    Initial Rate, Rate Changes and Notifications.


(a)Federal Funds-Based and Prime Rate. If the Borrower wishes to borrow funds at
the Federal Funds-Based Rate or Prime Rate or to change the rate of interest on
any Loan or any portion of a Loan, subject to the terms and conditions of this
Agreement, to the Federal Funds-Based Rate or Prime Rate, it will, at or before
l1:00 A.M., Chicago time, on the date such borrowing or change is to take
effect, which will be a Business Day, give written or telephonic notice thereof,
which is irrevocable. Borrowings and changes requested after such time may not
be available until the next Business Day. Each such notice shall be effective
upon receipt, and shall specify the date, amount and type of borrowing. Subject
to the other terms and conditions hereof, both the Prime-Based Rate and Federal
Funds-Based Rate are subject to change on a daily basis.


(b)Failure to Notify. If the Borrower does not notify the Lender as to its
selection of the interest rate option with respect to any new Loan, the Borrower
is deemed to have elected to have such Loan accrue interest at the Prime Rate.


(c)Event of Default. Notwithstanding any other provision hereof, if an Event of
Default has occurred and is continuing, the Borrower may not: (i) borrow funds
at the Federal Funds-Based Rate; (ii) change the interest rate on outstanding
principal to the Federal Funds-Based Rate; or (iii) maintain principal
outstanding at the Federal Funds-Based Rate (such principal shall,


6

--------------------------------------------------------------------------------





upon written notice from the Lender to the Borrower, bear interest at the
Prime-Based Rate, plus 2% per year as provided in Section 3.1(b)).


3.4    Interest Payment Dates. Accrued interest will be paid in respect of each
portion of principal (a) to which the Federal Funds-Based Rate applies on the
last day of each month, beginning with the first such date to occur after the
date of the first Loan, at maturity, and upon payment in full, whichever is the
earlier or more frequent; and (b) to which the Prime Rate applies on the last
day of each March, June, September and December of each year, beginning with the
first such date to occur after the date of the first Loan, at maturity, and upon
payment in full, whichever is earlier or more frequent. After maturity, interest
will be payable upon demand.


3.5    Taxes. All payments of principal and interest shall be made free and
clear of and without deduction or withholding for any taxes unless required by
law. If any such deduction or withholding is payable, other than with respect to
income taxes imposed by the United States or any state thereof on the income of
the Lender, Borrower will pay to the Lender additional amounts as shall be
necessary to enable Lender to receive the same net amount that it would have
received had no such taxes been imposed.


3.6    Additional Provisions with Respect to Federal Funds-Based Rate Loans. The
selection by the Borrower of the Federal Funds-Based Rate and the maintenance of
Loans at such rate is subject to the following additional terms and conditions:


(a)Availability of Deposits at a Determinable Rate. If, after the Borrower has
elected to borrow or maintain any Loan at the Federal Funds-Based Rate, the
Lender notifies the Borrower that:
(i)United States dollar deposits in the amount and for the maturity requested
are not available to the Lender; or


(ii)Reasonable means do not exist for the Lender to determine the Federal
Funds-Based Rate for the amount and maturity requested;
all as determined by the Lender in its sole discretion, then the principal
subject to the Federal Funds-Based Rate will accrue interest at the Prime Rate.
(b)Prohibition of Making, Maintaining, or Repayment of Principal at the Federal
Funds-Based Rate. If any treaty, statute, regulation, interpretation thereof, or
any directive, guideline by a central bank or fiscal authority (whether or not
having the force of law) will either prohibit or extend the time at which any
principal subject to the Federal Funds-Based Rate may be purchased, maintained,
or repaid, then on and as of the date the prohibition becomes effective, the
principal subject to that prohibition will accrue interest at the Prime Rate.


3.7    Basis of Computation. Interest will be computed for the actual number of
days elapsed on the basis of a year consisting of 360 days, including the date a
Loan is made and excluding the date a Loan or any portion thereof is paid or
prepaid.




7

--------------------------------------------------------------------------------





3.8    Revolving Loan Commitment Fee; Reduction of Revolving Loan Commitment.
The Borrower agrees to pay the Lender a commitment fee (the “Revolving Loan
Commitment Fee”) of .30% per year on the average daily unused amount of the
Revolving Loan Commitment. The Revolving Loan Commitment Fee will commence to
accrue on the date of this Agreement and will be paid on the last day of each
March, June, September and December in each year, beginning with the first such
date to occur after the date of this Agreement, on the Revolving Loan Maturity
Date and upon payment in full. At any time or from time to time, upon at least
ten days prior written notice, which is irrevocable, the Borrower may reduce the
Revolving Loan Commitment in the amount of at least $1,000,000 or in full. Upon
any such reduction of any part of the unused Revolving Loan Commitment, the
Revolving Loan Commitment Fee on the part reduced will be paid in full as of the
date of such reduction. The Revolving Loan Commitment Fee shall compensate, and
be deemed to compensate, the Lender in whole or in part for costs incurred by
the Lender in being prepared to respond to requests for credit under the
Revolving Note.


4.    PAYMENTS AND PREPAYMENTS.


4.1    Prepayments. The Borrower may from time to time prepay any Loan in whole
or in part; provided that the Borrower shall give the Lender notice thereof not
later than 11:00 A.M., Chicago time, on the day of such prepayment (which shall
be a Business Day), specifying the Loans to be prepaid and the date and amount
of prepayment. Any such partial prepayment shall be in an amount equal to
$500,000 or, the outstanding principal amount of such loan if less than
$500,000.


4.2    Repayments. The Revolving Loans shall be paid in full and the Revolving
Loan Commitment shall terminate on the Revolving Loan Maturity Date, unless
earlier terminated pursuant to this Agreement.


4.3    Funds. All payments of principal, interest and Revolving Loan Commitment
Fee will be made in immediately available funds to the Lender at its banking
office indicated above or as otherwise directed by the Lender.
                        
5.    REPRESENTATIONS AND WARRANTIES. To induce the Lender to make each of the
Loans, the Borrower represents and warrants to the Lender that:


5.1    Organization. The Borrower is existing and in good standing as a duly
qualified and organized bank holding company. The Borrower and any Subsidiary
are existing and in good standing under the laws of their state(s) or other
jurisdiction(s) of formation, and are duly qualified, in good standing and
authorized to do business in each jurisdiction where failure to do so might have
a material adverse impact on the consolidated assets, condition or prospects of
the Borrower. The Borrower and any Subsidiary have the power and authority to
own their properties and to carry on their businesses as now being conducted.


5.2    Authorization; No Conflict. The Borrower is duly authorized to execute
and deliver each Loan Document to which it is a party. The Borrower is duly
authorized to borrow monies hereunder and the Borrower is duly authorized to
perform its obligations under each Loan Document to which it is a party. The
execution, delivery and performance of this Agreement and all Loan


8

--------------------------------------------------------------------------------





Documents: (a) are within the Borrower's powers; (b) have been authorized by all
necessary corporate action of the Borrower; (c) have received any and all
necessary governmental approval required to be obtained by the Borrower and its
Subsidiaries; and (d) do not and will not contravene or conflict with any
provision of law or charter or by-laws of the Borrower or any agreement
affecting the Borrower or its property.


5.3    Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which the Borrower is a party is the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.


5.4    Financial Statements. The Borrower has supplied copies of the following
financial or other statements to the Lender:


(a)The Borrower's audited consolidated financial statements as of December 31,
2018; and


(b)A copy of the Call Report furnished to the FDIC with respect to each
Subsidiary Bank, as of December 31, 2018.


Such statements have been furnished to the Lender, have been prepared in
conformity with generally accepted accounting principles applied on a basis
consistent with that of the preceding fiscal year, and fairly present the
financial condition of the Borrower and any Subsidiary as at such dates and the
results of their operations for the respective periods then ended. Since the
date of those financial statements, no material, adverse change in the business,
condition, properties, assets, operations, or prospects of the Borrower or any
Subsidiary, as determined in the reasonable discretion of the Lender, has
occurred of which the Lender has not been advised in writing before this
Agreement was signed. There is no known contingent liability of the Borrower or
any Subsidiary which is known to be in an amount in excess of $250,000
(excluding loan commitments, letters of credit, and other contingent liabilities
incurred in the ordinary course of the banking business) in excess of insurance
for which the insurer has confirmed coverage in writing which is not reflected
in such financial statements or of which the Lender has not been advised in
writing before this Agreement was signed.


5.5    Taxes. Except as would not, individually or in the aggregate, reasonably
be expected to have a material adverse impact on the consolidated assets,
condition or prospects of the Borrower, the Borrower and any Subsidiary have
filed or caused to be filed all federal, state and local tax returns which are
required to be filed, and have paid or have caused to be paid all taxes as shown
on such returns or on any assessment received by them, to the extent that such
taxes have become due (except for current taxes not delinquent and taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves have been provided on the books of the Borrower or the appropriate
Subsidiary, and as to which no foreclosure, sale or similar proceedings have
been commenced). The Borrower and any Subsidiary have set up reserves which are
adequate


9

--------------------------------------------------------------------------------





for the payment of additional taxes for years which have not been audited by the
respective tax authorities.


5.6    Liens. None of the assets of the Borrower or any Subsidiary are subject
to any mortgage, pledge, title retention lien, or other lien, encumbrance or
security interest: except: (a) current taxes not delinquent or taxes being
contested in good faith and by appropriate proceedings; (b) liens arising in the
ordinary course of business for sums not due or sums being contested in good
faith and by appropriate proceedings, but not involving any deposits or Loans or
borrowed money or the deferred purchase price of property or services; (c) to
the extent specifically shown in the financial statements referred to above; (d)
liens in favor of the Lender; and (e) liens and security interests securing
deposits of public funds, repurchase agreements, Federal funds purchased, trust
assets, and other similar liens granted in the ordinary course of the banking
business.


5.7    Adverse Contracts. Neither the Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction, nor is it subject to any judgment, decree or order of any court or
governmental body, which may have a material and adverse effect on the business,
assets, liabilities, financial condition, operations or business prospects of
the Borrower and any Subsidiaries taken as a whole or on the ability of the
Borrower to perform its obligations under this Agreement or the Notes. Neither
the Borrower nor any Subsidiary has, nor with reasonable diligence should have
had, knowledge of or notice that it is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any such agreement, instrument, restriction, judgment, decree or order.


5.8    Regulation U. Neither the Borrower nor its Subsidiaries is engaged
principally in, nor is one of the Borrower's or its Subsidiaries’ important
activities, the business of extending credit for the purpose of purchasing or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereinafter
in effect.


5.9    Investment Company. Neither the Borrower nor its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” or a
“subsidiary” of an “investment company,” within the meaning of the Investment
Company Act of 1940.


5.10    Litigation and Contingent Liabilities. No litigation (including
derivative actions), arbitration proceedings or governmental proceedings are
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any Subsidiary which would (singly or in the aggregate), if adversely
determined, have a material and adverse effect on the financial condition,
continued operations or prospects of the Borrower or any Subsidiary, except as
and if set forth (including estimates of the dollar amounts involved) in a
schedule furnished by the Borrower to the Lender before this Agreement was
signed.


5.11    FDIC Insurance. The deposits of each Subsidiary Bank of the Borrower are
insured by the FDIC and no act has occurred which would adversely affect the
status of such Subsidiary Bank as an FDIC insured bank.


10

--------------------------------------------------------------------------------





5.12    Subsidiaries. Attached hereto as Exhibit B is a correct and complete
list of all Subsidiaries of the Borrower.


5.13    Compliance with Laws. Each of the Borrower and its Subsidiaries is in
material compliance with all applicable statutes, regulations and orders of, and
all applicable material restrictions imposed by, all governmental bodies,
including, without limitation, federal and state securities laws.


5.14    Insurance. Each of the Borrower and its Subsidiaries and their
properties are insured with financially sound and reputable insurance companies
which are not affiliates, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower and its
Subsidiaries operate.


5.15    Intellectual Property. Each of the Borrower and its Subsidiaries owns
and possesses or has a license or other right to use all patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights and copyrights as are necessary for the conduct of the
businesses, without any infringement upon rights of others which could
reasonably be expected to have a material adverse impact on the consolidated
assets, condition or prospects of the Borrower.


5.16    Regulatory Enforcement Actions / Investigations. Neither the Borrower
nor any of its Subsidiaries, nor to the knowledge of the Borrower any of the
officers or directors or any of them, is now under investigation by, or
operating under any restrictions, agreements, memoranda, or commitments (other
than restrictions of general application) imposed by any governmental agency,
nor are any such investigations or restrictions to the knowledge of the Borrower
threatened or agreements, memoranda or commitments being sought by any
governmental agency.


5.17    Labor Matters. Neither the Borrower nor its Subsidiaries is subject to
any labor or collective bargaining agreement. There are no existing or, to the
knowledge of the Borrower, threatened strikes, lockouts or other labor disputes
that singly or in the aggregate could reasonably be expected to have a material
adverse impact on the consolidated assets, condition or prospects of the
Borrower. Hours worked by and payment made to employees of the Borrower and its
Subsidiaries are not in material violation of the Fair Labor Standards Act or
any other applicable law, rule or regulation dealing with such matters.


5.18    Anti-Terrorism Laws.


(a)Neither the Borrower nor any Related Party is in violation of any
Anti-Terrorism Law.


(b)Neither the Borrower nor any Related Party is a Prohibited Person.


(c)Neither the Borrower nor any Related Party: (A) conducts any business or
engages in any transaction or dealing with any Prohibited Person, including
making or receiving


11

--------------------------------------------------------------------------------





any contribution of funds, goods or services to or for the benefit of any
Prohibited Person; (B) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (C) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.


(d)The Borrower and each Related Party will ensure that the proceeds of the
Loans are not used to violate any foreign asset control regulations of the U.S.
Office of Foreign Assets Control (“OFAC”) or of any enabling statute or any
Executive Order relating thereto.


(e)The Borrower has implemented procedures, and will consistently apply those
procedures while this Agreement is in effect, to ensure that the representations
and warranties in this Section remain true and correct while this Agreement is
in effect.


5.19    Stock of Subsidiaries. The Borrower owns, directly or indirectly, all of
the issued and outstanding capital stock of its Subsidiaries free and clear of
any claim, lien or other encumbrance, except for the security interests granted
to the Lender pursuant to the Pledge Agreement. As of the date hereof, except
pursuant to the terms of the Borrower’s stock incentive plan, there are no
pre-emptive or other outstanding rights, options, warrants, conversion rights or
other similar agreements or understandings for the purchase or acquisition of
any capital stock of either the Borrower or any Subsidiary.


6.    COVENANTS. Until all obligations of the Borrower under this Agreement and
under the Notes are paid and fulfilled in full, the Borrower agrees that it
will, and will cause any Subsidiary to, comply with the following covenants,
unless the Lender consents otherwise in writing:


6.1    Existence; Mergers, Etc. The Borrower and any Subsidiary will preserve
and maintain their corporate, partnership or joint venture (as applicable)
existence, and will not liquidate, dissolve, or merge, or consolidate with or
into any other entity, or sell, lease, transfer or otherwise dispose of all or a
substantial part of their assets other than in the ordinary course of business
as now conducted, except that:
(a)Any Subsidiary may merge or consolidate with or into the Borrower or any one
or more wholly-owned Subsidiaries; and


(b)Any Subsidiary may sell, lease, transfer or otherwise dispose of any of its
assets to the Borrower or one or more wholly-owned Subsidiaries.
The Borrower and any Subsidiary will take all steps to become and remain duly
qualified, in good standing and authorized to do business in each jurisdiction
where failure to do so might have a material adverse impact on the consolidated
assets, condition or prospects of the Borrower.


6.2    Reports; Certificates and Other Information. The Borrower will furnish
(or cause to be furnished) to the Lender:






12

--------------------------------------------------------------------------------





(a)Interim Reports. Within 45 days after the end of each quarter of each fiscal
year of the Borrower, a copy of an unaudited financial statement of the Borrower
and its Subsidiaries prepared on a consolidated basis consistent with the
consolidated financial statements of the Borrower and any Subsidiary, both
subject to year-end adjustments, signed by an authorized officer of the Borrower
and consisting of at least: (i) a balance sheet as at the close of such quarter;
and (ii) a statement of earnings and source and application of funds for such
quarter and for the period from the beginning of such fiscal year to the close
of such quarter.


(b)Audit Report. Within 90 days after the end of each fiscal year of the
Borrower, a copy of an annual report of the Borrower and its Subsidiaries
prepared on a consolidated basis and in conformity with generally accepted
accounting principles applied on a basis consistent with the consolidated
financial statements of the Borrower and any Subsidiary, duly audited by
independent certified public accountants of recognized standing satisfactory to
the Lender accompanied by an unqualified opinion.


(c)Certificates. Contemporaneously with the furnishing of a copy of each annual
report and of each quarterly statement provided for in this Section, a
certificate dated the date of such annual report or such quarterly statement and
signed by either the President, the Chief Financial Officer or the Treasurer of
the Borrower, to the effect that no Event of Default or Unmatured Event of
Default has occurred and is continuing, or, if there is any such event,
describing it and the steps, if any, being taken to cure it, and containing
(except in the case of the certificate dated the date of the annual report) a
computation of, and showing compliance with, any financial ratio or restriction
contained in this Agreement.


(d)Reports to SEC and to Shareholders. Copies of each filing and report made by
the Borrower or any Subsidiary with or to any securities exchange or the
Securities and Exchange Commission, except in respect of any single shareholder,
and of each communication from the Borrower or any Subsidiary to shareholders of
the Borrower generally, promptly upon the filing or making thereof.


(e)Notice of Default, Litigation and ERISA Matters. Immediately upon learning of
the occurrence of any of the following, written notice describing the same and
the steps being taken by the Borrower or any Subsidiary affected in respect
thereof: (i) the occurrence of an Event of Default or an Unmatured Event of
Default; (ii) the institution of, or any adverse determination in, any
litigation, arbitration or governmental proceeding which is material to the
Borrower and its Subsidiaries on a consolidated basis; (iii) the occurrence of a
reportable event under, or the institution of steps by the Borrower or any
Subsidiary to withdraw from, or the institution of any steps to terminate, any
employee benefit plans as to which the Borrower or any of its Subsidiaries may
have any liability and which may have a material adverse impact on the ability
of the Borrower to repay the Loans in full on a timely basis; or (iv) the
issuance of any cease and desist order, memorandum of understanding,
cancellation of insurance, or proposed disciplinary action from the FDIC or
other regulatory entity.


(f)Other Information. From time to time such other information, financial or
otherwise, concerning the Borrower, any Subsidiary or any Guarantor as the
Lender may reasonably


13

--------------------------------------------------------------------------------





request, including without limitation personal financial statements of any
individual Guarantor (as defined below) on the Lender's then-current form on and
as of such dates as the Lender may reasonably request.


6.3    Inspection. At the Borrower's expense if an Event of Default or Unmatured
Event of Default has occurred or is continuing, the Borrower and any Subsidiary
will permit the Lender and its agents at any time during normal business hours
to inspect their properties and to inspect and make copies of their books and
records.


6.4    Financial Requirements.


(a)Senior Debt to Tier 1 Capital. The Borrower's Senior Debt for borrowed money
(specifically excluding the indebtedness for borrowed money of the Borrower's
Subsidiaries) will not at any time exceed 40% of consolidated Tier 1 Capital.


(b)Tier 1 Leverage Ratio. The Borrower will maintain at all times a Tier 1
Leverage Ratio of at least 5%, calculated on a consolidated basis. The Borrower
will cause each Subsidiary Bank to maintain at all times a Tier 1 Leverage Ratio
of at least 5%.


(c)Tier 1 Risk-Based Capital Ratio. The Borrower will maintain a Tier 1
Risk-Based Capital Ratio of at least 8%. The Borrower will cause each Subsidiary
Bank to maintain a Tier 1 Risk-Based Capital Ratio of at least 8%.


(d)Total Risk-Based Capital Ratio. The Borrower will maintain at all times a
Total Risk-Based Capital Ratio of not less than 10%, at least 60% of which will
consist of Tier 1 Capital. The Borrower will cause each Subsidiary Bank to
maintain at all times a Total Risk-Based Capital Ratio of not less than 10%, at
least 60% of which will consist of Tier 1 Capital.


(e)Return on Average Assets. The Borrower's consolidated net income will be at
least .75% of its average assets, calculated on an annualized basis as at the
last day of each fiscal quarter of the Borrower.


(f)Nonperforming Assets. All assets of any Subsidiary Banks and other
Subsidiaries classified as “non-performing” (which will include all loans in
non-accrual status, more than 90 days past due in principal or interest,
restructured or renegotiated, or listed as “other restructured” or “other real
estate owned”) on the FDIC or other regulatory agency call report will not
exceed at any time 3% of the loans of the Borrower and its Subsidiaries on a
consolidated basis.


(g)Net Chargeoffs to Loans. The Borrower and any Subsidiary Banks on a
consolidated basis will not incur Net Chargeoffs in an amount greater than 1% of
its average loans, calculated on an annualized basis as at the last day of each
calendar quarter.


6.5    Indebtedness; Liens and Taxes. The Borrower and any Subsidiary will:




14

--------------------------------------------------------------------------------





(a)Indebtedness. Not incur, permit to remain outstanding, assume or in any way
become committed for indebtedness in respect of borrowed money (specifically
including but not limited to indebtedness in respect of money borrowed from
financial institutions but excluding deposits), except: (i) indebtedness
incurred under this Agreement or to the Lender; (ii) indebtedness existing on
the date of this Agreement shown on the financial statements furnished to the
Lender before this Agreement was signed; (iii) indebtedness of the Subsidiary
Banks arising in the ordinary course of the banking business of the Subsidiary
Banks, and that certain indebtedness set forth on Schedule 6.5(a); (iv) the
Borrower’s obligations to First Mid-Illinois Statutory Trust I, a Delaware
business trust, all of the common securities of which are owned by the Borrower;
(v) the Borrower’s obligations to First Mid-Illinois Statutory Trust II, a
Delaware business trust, all of the common securities of which are owned by the
Borrower; (vi) the Borrower’s obligations to Clover Leaf Statutory Trust I, a
Delaware business trust, all of the common securities of which are owned by the
Borrower; and (vii) the Borrower’s obligations to FBTC Statutory Trust I, a
Delaware business trust, all of the common securities of which are owned by the
Borrower.


(b)Liens. Except as otherwise expressly permitted in this Agreement, not create,
suffer or permit to exist any lien or encumbrance of any kind or nature upon any
of their assets now or hereafter owned or acquired (specifically including but
not limited to the capital stock of any of the Subsidiary Banks), or acquire or
agree to acquire any property or assets of any character under any conditional
sale agreement or other title retention agreement, but this Section 6.5(b) does
not apply to: (i) liens existing on the date of this Agreement of which the
Lender has been advised in writing before this Agreement was signed; (ii) liens
of landlords, contractors, laborers or supplymen, tax liens, or liens securing
performance or appeal bonds, or other similar liens or charges arising out of
the Borrower's business, provided that tax liens are removed before related
taxes become delinquent and other liens are promptly removed, in either case
unless contested in good faith and by appropriate proceedings, and as to which
adequate reserves have been established and no foreclosure, sale or similar
proceedings have commenced; (iii) liens in favor of the Lender; (iv) liens on
the assets of any Subsidiary Bank arising in the ordinary course of the banking
business of such Subsidiary Bank; (v) liens securing borrowings or advances from
the Borrower by wholly-owned subsidiaries. The Borrower shall maintain the
security interest created by the Pledge Agreement as a perfected security
interest and shall defend such security interest against the claims and demands
of all Persons whomsoever.


(c)Taxes. Pay and discharge all taxes, assessments and governmental charges or
levies imposed upon them, upon their income or profits or upon any properties
belonging to them, prior to the date on which penalties attach thereto, and all
lawful claims for labor, materials and supplies when due, except that no such
tax, assessment, charge, levy or claim need be paid which is being contested in
good faith by appropriate proceedings as to which adequate reserves have been
established, and no foreclosure, sale or similar proceedings have commenced.


(d)Guaranties. Not assume, guarantee, endorse or otherwise become or be
responsible in any manner (whether by agreement to purchase any obligations,
stock, assets, goods or services, or to supply or loan or any portion thereof
any funds, assets, goods or services, or otherwise) with respect to the
obligation of any other person or entity, except: (i) by the endorsement of
negotiable instruments for deposit or collection in the ordinary course of
business, issuance of


15

--------------------------------------------------------------------------------





letters of credit or similar instruments or documents in the ordinary course of
business; (ii) with respect to certain trust preferred obligations of First
Mid-Illinois Statutory Trust I, First Mid-Illinois Statutory Trust II, Clover
Leaf Statutory Trust I, and FBTC Statutory Trust I; and (iii) except as
permitted by this Agreement.


6.6    Investments and Loans. Neither the Borrower nor any Subsidiary will make
any loan, advance, extension of credit or capital contribution to, or purchase
or otherwise acquire for a consideration, evidences of indebtedness, capital
stock or other securities of any legal entity, except that the Borrower and any
Subsidiary may:
(a)purchase or otherwise acquire and own short-term money market items and
agency debt securities;


(b)invest, by way of purchase of securities or capital contributions, in the
Subsidiary Banks or any other bank or banks or any bank holding company, and
upon the Borrower's purchase or other acquisition of 50% or more of the stock of
any bank or bank holding company, such bank or the subsidiary bank of such bank
holding company, as applicable, thereupon becomes a “Subsidiary Bank” for all
purposes under this Agreement; and


(c)invest, by way of loan, advance, extension of credit (whether in the form of
lease, conditional sales agreement, or otherwise), purchase of securities,
capital contributions, or otherwise, in subsidiaries other than banks or
Subsidiary Banks.


Nothing in this Section prohibits the Borrower or any Subsidiary Bank from
making loans, advances, or other extensions of credit in the ordinary course of
banking upon substantially the same terms as heretofore extended by them in such
business or upon such terms as may at the time be customary in the banking
business.


6.7    Capital Structure and Dividends. Neither the Borrower nor any Subsidiary
will purchase or redeem, or obligate itself to purchase or redeem, any shares of
the Borrower's capital stock, of any class, issued and outstanding from time to
time, or any partnership, joint venture or other equity interest in the Borrower
or any Subsidiary, except such purchases of the Borrower’s capital stock as may
be made from time to time pursuant to the Borrower’s stock repurchase program in
existence as of the date hereof and in accordance with any resolutions passed
from time to time by the Borrower’s Board of Directors; or declare or pay any
dividend (other than dividends payable in its own common stock or to the
Borrower) or make any other distribution in respect of such shares or interest
other than to the Borrower, except that the Borrower may declare or pay cash
dividends to holders of the stock of the Borrower in any fiscal year in an
amount not to exceed 40% of the Borrower's consolidated net income for the
immediately preceding fiscal year; provided that no Event of Default or
Unmatured Event of Default exists as of the date of such declaration or payment
or would result therefrom. The Borrower will continue to own, directly or
indirectly, the same (or greater) percentage of the stock and partnership, joint
venture, or other equity interest in each Subsidiary that it held on the date of
this Agreement, and no Subsidiary will issue any additional stock or
partnership, joint venture or other equity interests, options or warrants in
respect thereof, or securities convertible into such securities or interests,
other than to the Borrower or any wholly-owned subsidiaries of the Borrower.


16

--------------------------------------------------------------------------------





6.8    Maintenance of Properties. The Borrower and any Subsidiary will maintain,
or cause to be maintained, in good repair, working order and condition, all
their properties (whether owned or held under lease), and from time to time make
or cause to be made all needed and appropriate repairs, renewals, replacements,
additions, and improvements thereto, so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.


6.9    Insurance. The Borrower and any Subsidiary will maintain insurance in
responsible companies in such amounts and against such risks as is required by
law and such other insurance, in such amount and against such hazards and
liabilities, as is customarily maintained by bank holding companies and banks
similarly situated. Each Subsidiary Bank will have deposits insured by the
FDIC.    


6.10    Use of Proceeds.


(a)Regulation U. The Borrower and any Subsidiary will not use or permit any
proceeds of the Loans to be used, either directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of “purchasing or carrying
any margin stock” within the meaning of Regulations U or X of the Board of
Governors of the Federal Reserve System, as amended from time to time. If
requested by the Lender, the Borrower and any Subsidiary will furnish to the
Lender a statement in conformity with the requirements of Federal Reserve Form
U-1. No part of the proceeds of the Loans will be used for any purpose which
violates or is inconsistent with the provisions of Regulation U or X of the
Board of Governors.


(b)Tender Offers and Going Private. Neither the Borrower nor any Subsidiary will
use (or permit to be used) any proceeds of the Loans to acquire any security in
any transaction which is subject to Section 14 or 15 of the Securities Exchange
Act of 1934, as amended, or any regulations or rulings thereunder.


6.11    Well Capitalized. Each Subsidiary Bank will at all times be at least
“well capitalized” as determined in accordance with, the rules, regulations,
guidance and instructions of the Federal Reserve Board, FDIC or other primary
federal regulator at the time of determination.


6.12    Compliance with Law. The Borrower and each Subsidiary will be in
compliance with all laws and regulations (whether federal, state or local and
whether statutory, administrative, judicial or otherwise) and with every lawful
governmental order or similar actions (whether administrative or judicial),
specifically including but not limited to all requirements of the Bank Holding
Company Act of 1956, as amended, and with the existing regulations of the Board
of Governors of the Federal Reserve System relating to bank holding companies.


7.    CONDITIONS OF LENDING.


7.1    Documentation; No Default. The obligation of the Lender to make any Loan
is subject to the following conditions precedent:


17

--------------------------------------------------------------------------------





(a)Initial Documentation. The effectiveness of this Agreement is subject to the
conditions precedent that the Lender shall have received all of the following,
each duly executed and dated the date hereof, in form and substance satisfactory
to the Lender and its counsel, at the expense of the Borrower, and in such
number of signed counterparts as the Lender may request:


(i)Loan Documents. This Agreement, dated as of the date hereof;


(ii)Revolving Note. The Amended and Restated Revolving Note in the form of
Exhibit A attached hereto;


(iii)Resolution. a copy of a resolution of the Board of Directors of the
Borrower authorizing or ratifying the execution, delivery and performance,
respectively, of this Agreement and of the other documents provided for in this
Agreement, certified by the Secretary of the Borrower; and


(iv)Certificate of Incumbency. A certificate of an appropriate officer of the
Borrower, certifying the names of the officer(s) of the Borrower authorized to
sign this Agreement, the Note(s) and the other documents provided for in this
Agreement, together with a sample of the true signature of each such person (the
Lender may conclusively rely on such certificate until formally advised by a
like certificate of any changes therein);


(v)Governing Documents. A copy of the articles of incorporation and by-laws of
the Borrower, certified by an appropriate officer of the Borrower;


(vi)Certificate of No Default. A certificate signed by an appropriate officer of
the Borrower to the effect that: (A) no Event of Default or Unmatured Event of
Default has occurred and is continuing or will result from the making of the
first Loan; and (B) the representations and warranties of the Borrower contained
herein are true and correct in all material respects as at the date of the first
Loan as though made on that date;


(vii)Good Standing Certificates. Certificates of good standing for the Borrower;


(viii)Miscellaneous. Such other documents and certificates as the Lender may
reasonably request.


(b)Securities Account and Stock Certificates. At the time of each Loan and at
all times during the term of this Agreement and the Pledge Agreement, the
Borrower must maintain in a securities account established pursuant to that
certain Institutional Custody Agreement, dated as of September 6, 2016, by and
between the Borrower and First Tennessee Bank, N.A. (the “Intermediary”), any
and all Certificates as defined by the Pledge Agreement.


18

--------------------------------------------------------------------------------





(c)Representations and Warranties True. At the time of each Loan, the Borrower's
representations and warranties set forth in this Agreement will be true and
correct in all material respects as of such date as though made on such date.


(d)No Default. At the time of each Loan, and immediately after giving effect to
such Loan, no Event of Default or Unmatured Event of Default will have occurred
and be continuing at the time of such Loan, or would result from the making of
such Loan.


(e)No Material Adverse Change. At the time of each Loan, no material adverse
change in the Borrower’s or any Subsidiary’s financial condition or operations
has occurred, as determined by the Lender.


7.2    Automatic Update of Representations and Warranties and No-Default
Certificate; Certificate at the Lender’s Option. The request by the Borrower for
any Loan is deemed a representation and warranty by the Borrower that the
statements in Sections 7.1(c) and 7.1(d) are true and correct on and as at the
date of each succeeding Loan, as the case may be. Upon receipt of each Loan
request the Lender in its sole discretion will have the right to request that
the Borrower provide to the Lender, prior to the Lender's funding of the Loan, a
certificate executed by the Borrower's President, Treasurer, or Chief Financial
Officer to such effect.


8.    DEFAULT.


8.1    Events of Default. The occurrence of any of the following will constitute
an “Event of Default”:
(a)Failure to pay, when and as due, any principal, interest or other amounts
payable under this Agreement; or failure to furnish (or cause to be furnished
to) the Lender when and as requested by the Lender (but not more often than once
every twelve months) fully completed personal financial statement(s) of any
individual Guarantor on the Lender's then-standard form together with such
supporting information as the Lender may reasonably request; or


(b)Any default, event of default, or similar event occurs or continues under any
other instrument, document, note, agreement, guaranty, the Pledge Agreement or
any other Loan Document delivered to the Lender in connection with this
Agreement, or any such instrument, document, note, agreement, or guaranty is
not, or ceases to be, enforceable in accordance with its terms; or


(c)There occurs any default or event of default, or any event or condition that
might become such with notice or the passage of time or both, or any similar
event, or any event that requires the prepayment of borrowed money or the
acceleration of the maturity thereof, under the terms of any other evidence of
indebtedness in an aggregate amount in excess of $250,000 issued or assumed or
entered into by the Borrower, any Subsidiary or any Guarantor, or under the
terms of any other indenture, agreement, or instrument under which any such
evidence of indebtedness in an aggregate amount in excess of $250,000 is issued,
assumed, secured, or guaranteed, and such event continues beyond any applicable
period of grace; or


19

--------------------------------------------------------------------------------





(d)Any representation, warranty, schedule, certificate, financial statement,
report, notice, or other writing furnished by or on behalf of the Borrower, any
Subsidiary or any Guarantor to the Lender is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified; or


(e)Any guaranty of the Loans or pledge of Collateral is repudiated or becomes
unenforceable or incapable of performance; or


(f)The Borrower or any Subsidiary fails to comply with Section 7.1; or failure
to comply with or perform any agreement or covenant of the Borrower contained
herein, which failure does not otherwise constitute an Event of Default, and
such failure continues unremedied for ten days; or


(g)Any Guarantor dies, becomes incompetent, dissolves, liquidates, merges,
consolidates, or ceases to be in existence for any reason; or


(h)[Intentionally omitted]; or


(i)Any proceeding (judicial or administrative) is commenced against the
Borrower, any Subsidiary or any Guarantor, or with respect to any assets of the
Borrower, any Subsidiary or any Guarantor which threatens to have a material and
adverse effect on the assets, condition or prospects of the Borrower, any
Subsidiary or any Guarantor; or final judgment(s) and/or settlement(s) in an
aggregate amount in excess of $250,000 in excess of insurance for which the
insurer has confirmed coverage in writing, a copy of which writing has been
furnished to the Lender, is entered or agreed to in any suit or action commenced
against the Borrower, any Subsidiary or any Guarantor; or


(j)The Borrower grants or any person (other than the Lender) obtains a security
interest in any securities of any Subsidiary Bank of the Borrower, or any notice
of a federal tax lien against the Borrower in an aggregate amount in excess of
$250,000 is filed with any public recorder; or


(k)The FDIC or other regulatory entity issues or agrees to enter into a letter
agreement, memorandum of understanding, or a cease and desist order against the
Borrower or any Subsidiary; or the FDIC or other regulatory entity issues or
enters into an agreement, order, or take any similar action against the Borrower
or any Subsidiary materially adverse to the business or operation of the
Borrower or any Subsidiary; or\


(l)Any bankruptcy, insolvency, reorganization, arrangement, readjustment,
liquidation, dissolution, or similar proceeding, domestic or foreign, is
instituted by or against the Borrower, any Subsidiary or any Guarantor; or the
Borrower, any Subsidiary or any Guarantor takes any steps toward, or to
authorize, such a proceeding, and in the case of any such proceeding instituted
against the Borrower or any Subsidiary or any Guarantor, such proceeding is not
dismissed within sixty (60) days; or


20

--------------------------------------------------------------------------------





(m)The Borrower, any Subsidiary or any Guarantor becomes insolvent, generally
fails or is unable to pay its debts as they mature, admits in writing its
inability to pay its debts as they mature, makes a general assignment for the
benefit of its creditors, enters into any composition or similar agreement, or
suspends the transaction of all or a substantial portion of its usual business.


8.2    Default Remedies.


(a)Upon the occurrence and during the continuance of any Event of Default
specified in Section 8.1(a) through Section 8.1(k), the Lender at its option may
declare the Note(s) (principal, interest and other amounts) and any other
amounts owed to the Lender, including without limitation any accrued but unpaid
Revolving Loan Commitment Fee, immediately due and payable without notice or
demand of any kind. Upon the occurrence of any Event of Default specified in
Section 8.1(l) through Section 8.1(m), the Note(s) (principal, interest and
other amounts) and any other amounts owed to the Lender, including without
limitation any accrued but unpaid Revolving Loan Commitment Fee, will be
immediately and automatically due and payable without action of any kind on the
part of the Lender. Upon the occurrence and during the continuance of any Event
of Default, any obligation of the Lender to make any Loan will immediately and
automatically terminate without action of any kind on the part of the Lender,
and the Lender may exercise any rights and remedies under this Agreement, the
Note(s), any Loan Document (including without limitation any pertaining to
collateral), and at law or in equity.


(b)The Lender may, by written notice to the Borrower, at any time and from time
to time, waive any Event of Default or Unmatured Event of Default, which will be
for such period and subject to such conditions as are specified in any such
notice. In the case of any such waiver, the Lender and the Borrower will be
restored to their former position and rights under this Agreement, and any Event
of Default or Unmatured Event of Default so waived is deemed to be cured and not
continuing; but no such waiver will extend to or impair any subsequent or other
Event of Default or Unmatured Event of Default. No failure to exercise, and no
delay in exercising, on the part of the Lender of any right, power or privilege
under this Agreement will preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
Lender herein provided are cumulative and not exclusive of any rights or
remedies provided by law.


9.    NO INTEREST OVER LEGAL RATE. The Borrower does not intend or expect to
pay, nor does the Lender intend or expect to charge, accept or collect any
interest which, when added to any fee or other charge upon the principal which
may legally be treated as interest, in excess of the highest lawful rate. If
acceleration, prepayment or any other charges upon the principal or any portion
thereof, or any other circumstance, result in the computation or earning of
interest in excess of the highest lawful rate, then any and all such excess is
hereby waived and will be applied against the remaining principal balance.
Without limiting the generality of the foregoing, and notwithstanding anything
to the contrary contained herein or otherwise, no deposit of funds are required
in connection with this Agreement which will, when deducted from the principal
amount outstanding under this Agreement, cause the rate of interest under this
Agreement to exceed the highest lawful rate.


21

--------------------------------------------------------------------------------





10.    PAYMENTS, ETC. All payments under this Agreement will be made in
immediately available funds, and will be applied first to accrued interest and
then to principal; however, if an Event of Default occurs and is continuing, the
Lender may, in its sole discretion, and in such order as it may choose, apply
any payment to interest, principal and/or lawful charges and expenses then
accrued. The Borrower will receive immediate credit on payments received during
the Lender's normal banking hours if made in cash, immediately available funds,
or by debit to available balances in an account at the Lender; otherwise
payments will be credited after clearance through normal banking channels. The
Borrower authorizes the Lender to charge any account of the Borrower maintained
with the Lender for any amounts of principal, interest, taxes, duties, or other
charges or amounts due or payable under this Agreement, with the amount of such
payment subject to availability of collected balances in the Lender's
discretion; unless the Borrower instructs otherwise, all Loans will be credited
to an account(s) of the Borrower with the Lender. THE LENDER AT ITS OPTION MAY
MAKE LOANS UNDER THIS AGREEMENT UPON TELEPHONIC INSTRUCTIONS AND IN SO DOING
WILL BE FULLY ENTITLED TO RELY SOLELY UPON INSTRUCTIONS, INCLUDING INSTRUCTIONS
TO MAKE TRANSFERS TO THIRD PARTIES, REASONABLY BELIEVED BY THE LENDER TO HAVE
BEEN GIVEN BY AN AUTHORIZED PERSON, WITHOUT INDEPENDENT INQUIRY OF ANY TYPE. FOR
ITSELF AS WELL AS ANY RELATED PARTY AND ANY AGENT, DIRECTOR, EMPLOYEE, MANAGER,
MEMBER, OFFICER, OR PARTNER OF THE BORROWER, AS APPLICABLE, THE BORROWER
IRREVOCABLY CONSENTS TO THE LENDER’S RECORDING OF ANY TELEPHONE CONVERSATION
PERTAINING TO LOANS HEREUNDER. All payments will be made without deduction for
or on account of any present or future taxes, duties or other charges levied or
imposed on this Agreement, the Notes, the Loans or the proceeds, the Lender or
the Borrower by any government or political subdivision thereof. The Borrower
will, upon request of the Lender, pay all such taxes, duties or other charges in
addition to principal and interest, including without limitation all documentary
stamp and intangible taxes, but excluding income taxes based solely on the
Lender's income to the extent required under Section 3.5.


11.    LENDER’S EXPENSES. The Borrower agrees to pay to the Lender its fees and
expenses incurred by the Lender through the date hereof in connection with the
transactions contemplated herein, such as attorneys’ fees and costs and other
fees and reasonable expenses paid or payable to any other parties.


12.    SETOFF. At any time and without notice of any kind, any account, deposit
or other indebtedness owing by the Lender to the Borrower, and any securities or
other property of the Borrower delivered to or left in the possession of the
Lender or its nominee or bailee, may be set off against and applied in payment
of any obligation under this Agreement, whether due or not.


13.    NOTICES. All notices, requests and demands to or upon the respective
parties to this Agreement are deemed to have been given or made when deposited
in the mail, postage prepaid, addressed if to the Lender to its office indicated
above (Attention: Peter J. Hallan, Corporate Banking Group), and if to the
Borrower to its address set forth below, or to such other address as may be
designated in writing by the respective parties hereto or, as to the Borrower,
may appear in the Lender's records.


22

--------------------------------------------------------------------------------





14.    GOVERNING LAW. This Agreement and any document or instrument executed in
connection with this Agreement will be governed by and construed in accordance
with the internal law of the State of Illinois, and are deemed to have been
executed in the State of Illinois.


15.    MISCELLANEOUS. Captions herein are for convenience of reference only and
do not define or limit any of the terms or provisions of this Agreement;
references herein to Sections or provisions without reference to the document in
which they are contained are references to this Agreement. This Agreement binds
the Borrower, its successors and assigns, and inures to the benefit of the
Lender, its successors and assigns, except that the Borrower may not transfer or
assign any of its rights or interest under this Agreement without the prior
written consent of the Lender. The Borrower agrees to pay upon demand all
expenses (including without limitation reasonable attorneys' fees, legal costs
and expenses, and reasonable time charges of attorneys who may be employees of
the Lender, in each case whether in or out of court, in original or appellate
proceedings or in bankruptcy) incurred or paid by the Lender or any holder
hereof in connection with the enforcement or preservation of its rights under
this Agreement or under any document or instrument executed in connection with
this Agreement. Except as otherwise specifically provided herein, the Borrower
expressly and irrevocably waives presentment, protest, demand and notice of any
kind in connection with this Agreement.


16.    WAIVER OF JURY TRIAL, ETC. THE BORROWER HEREBY IRREVOCABLY AGREES THAT,
SUBJECT TO THE LENDER'S SOLE AND ABSOLUTE ELECTION, ALL SUITS, ACTIONS OR OTHER
PROCEEDINGS WITH RESPECT TO, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY DOCUMENT OR INSTRUMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT WILL BE
SUBJECT TO LITIGATION IN COURTS HAVING SITUS WITHIN OR JURISDICTION OVER COOK
COUNTY, ILLINOIS. THE BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION
OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED IN OR HAVING JURISDICTION OVER SUCH
COUNTY, AND HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO REQUEST OR DEMAND
TRIAL BY JURY, TO TRANSFER OR CHANGE THE VENUE OF ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT BY THE LENDER IN ACCORDANCE WITH THIS PARAGRAPH, OR TO CLAIM
THAT ANY SUCH PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


17.    TRUST PREFERRED DEBT. Notwithstanding any provision of this Agreement,
including without limitation Sections 6.5(a), 6.5(b), 6.6 and 6.7, the Lender
hereby consents to: (1) (a) the existence of a subordinated debenture or
debentures issued by the Borrower to First-Mid Illinois Statutory Trust I, a
Delaware business trust (“Trust I”) in the aggregate principal amount of
$10,310,000, and (b) the guarantee by the Borrower of the obligations of Trust I
under those certain trust preferred securities of Trust I issued in the
aggregate original amount of $10,000,000; (2) (a) the existence of a
subordinated debenture or debentures issued by the Borrower to First-Mid
Illinois Statutory Trust II, a Delaware business trust (“Trust II”) in the
aggregate principal amount of $10,310,000, and (b) the guarantee by the Borrower
of the obligations of Trust II under those certain trust preferred securities of
Trust II issued in the aggregate original amount of $10,000,000; (3) (a) the
existence of a subordinated debenture or debentures issued by the Borrower to
Clover Leaf Statutory Trust I, a Delaware business trust (“Clover Trust I”) in
the aggregate principal


23

--------------------------------------------------------------------------------





amount of $4,124,000, and (b) the guarantee by the Borrower of the obligations
of Clover Trust I under those certain trust preferred securities of Clover Trust
I issued in the aggregate original amount of $4,000,000; (4) (a) the existence
of a subordinated debenture or debentures issued by the Borrower to FBTC
Statutory Trust I, a Delaware business trust (“FBTC Trust I”) in the aggregate
principal amount of $6,186,000, and (b) the guarantee by the Borrower of the
obligations of FBTC Trust I under those certain trust preferred securities of
FBTC Trust I issued in the aggregate original amount of $6,000,000; and (5) the
related transactions contemplated by the each of the foregoing issuances of
trust securities. This paragraph shall be limited to its terms and shall not
constitute a waiver of any other rights that the Lender may have under this
Agreement from time to time.


18.    NO PUNITIVE DAMAGES. No party hereto may seek or recover punitive damages
in any proceeding brought under or in connection with this Agreement or any Loan
Document. This provision is a material inducement to the Lender to extend
credit.


19.    ANTI-TERRORISM LAW. The Lender hereby notifies the Borrower and any
Related Party that, pursuant to the requirements of the USA Patriot Act, the
Lender may be required to obtain, verify and record information that identifies
the Borrower and any Related Party, which information may include the name and
address of the Borrower and any Related Party and other information that will
allow the Lender to identify the Borrower and any Related Party in accord with
the USA Patriot Act. The Borrower hereby agrees to take any action necessary to
enable the Lender to comply with the requirements of the USA Patriot Act.


20.    AMENDMENT. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or any other Loan Documents shall in
any event be effective unless the same shall be in writing and acknowledged by
the Lender, and then any such amendment, modification, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.


21.    AMENDMENT & RESTATEMENT. This Agreement amends, restates, and replaces in
its entirety the Fifth Amended and Restated Revolving Credit Agreement dated
April 13, 2018, as amended, by and among the same parties. All amounts
outstanding under the Original Agreement shall be deemed automatically
outstanding under this Agreement.










Signature page follows.










24

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
appearing.


FIRST MID-ILLINOIS BANCSHARES, INC.




By:     /s/ Michael L. Taylor            
Title:     Senior Executive Vice President and    
Chief Operating Officer        




By:     /s/ Matthew K. Smith            
Title:     Executive Vice President and     
Chief Financial Officer        


Address for notices:
1515 Charleston Avenue
Mattoon, Illinois 61938
Attention: Chief Financial Officer
Telephone: 217/258-3306
Fax No.: 217/258-0485




THE NORTHERN TRUST COMPANY




By:     /s/ Peter Hallan            
Title:     Vice President                


Address for notices:    
50 South LaSalle Street
Chicago, IL 60603
Attention: Mr. Peter J. Hallan, Corporate Banking
Telephone: 312/444-2434
Fax No.: 312/557-1425




    







--------------------------------------------------------------------------------






EXHIBIT A




AMENDED AND RESTATED REVOLVING NOTE


$10,000,000                                     Chicago, Illinois
April 12, 2019


FOR VALUE RECEIVED, on or before the Revolving Loan Maturity Date (as such term
is defined in the Sixth Amended and Restated Credit Agreement by and between
First Mid‑Illinois Bancshares, Inc. and The Northern Trust Company, of even date
herewith (the “Agreement”)), FIRST MID-ILLINOIS BANCSHARES, INC., a Delaware
corporation (the “Borrower”), promises to pay to the order of THE NORTHERN TRUST
COMPANY, an Illinois banking corporation (hereafter, together with any
subsequent holder hereof, called the “Lender”), at its main banking office at 50
South LaSalle Street, Chicago, Illinois 60675, or at such other place as the
Lender may direct, the aggregate unpaid principal balance of each advance (a
“Loan” and collectively the “Loans”) made by the Lender to the Borrower under
this Revolving Note. The total principal amount of Loans outstanding at any one
time under this Revolving Note will not exceed TEN MILLION AND NO/100 UNITED
STATES DOLLARS ($10,000,000).


This Revolving Note is in replacement of, and substitution for, but not in
repayment of, that certain Amended and Restated Revolving Note, dated as of
April 13, 2018, in the principal amount of TEN MILLION AND NO/100 UNITED STATES
DOLLARS ($10,000,000) made by the Borrower and payable to the order of the
Lender (the “Prior Note”), pursuant to that certain Fifth Amended and Restated
Revolving Credit Agreement, dated as of April 13, 2018, as amended, between the
Borrower and the Lender, and this Revolving Note shall not be deemed a novation
thereof. Any and all amounts outstanding under the Prior Note as of the date of
this Revolving Note shall be deemed to be amounts outstanding under this
Revolving Note.
The Lender is hereby authorized by the Borrower at any time and from time to
time at the Lender's sole option to attach a schedule (grid) to this Revolving
Note and to endorse thereon notations with respect to each Loan specifying the
date and principal amount thereof, and the date and amount of each payment of
principal and interest made by the Borrower with respect to each such Loan. The
Lender's endorsements as well as its records relating to Loans is rebuttably
presumptive evidence of the outstanding principal and interest on the Loans,
and, in the event of inconsistency, will prevail over any records of the
Borrower and any written confirmations of Loans given by the Borrower.


The Borrower agrees to pay interest on the unpaid principal amount from time to
time outstanding under this Revolving Note on the dates and at the rate or rates
as set forth in the Agreement.


Payments of both principal and interest are to be made in immediately available
funds in lawful money of the United States of America.







--------------------------------------------------------------------------------





This Revolving Note evidences indebtedness incurred under the Agreement, to
which Agreement reference is hereby made for a statement of its terms and
provisions, including without limitation those under which this Revolving Note
may be paid prior to its due date or have its due date accelerated.


This Revolving Note and any document or instrument executed in connection with
this Revolving Note are governed by and construed in accordance with the
internal law of the State of Illinois, and are deemed to have been executed in
the State of Illinois. This Revolving Note binds the Borrower, its successors
and assigns, and inures to the benefit of the Lender, its successors and
assigns, except that the Borrower may not transfer or assign any of its rights
or interest under this Revolving Note without the prior written consent of the
Lender.


FIRST MID-ILLINOIS BANCSHARES, INC.




By:                         
Title:                        




By:                        
Title:                        

















--------------------------------------------------------------------------------





EXHIBIT B


Subsidiaries


First Mid Bank & Trust, National Association (a national banking association)


Mid-Illinois Data Services, Inc. (a Delaware corporation)


First Mid Wealth Management Company (an Illinois corporation)


First Mid Insurance Group, Inc. (an Illinois corporation)


First Mid-Illinois Statutory Trust I (a Delaware business trust)


First Mid-Illinois Statutory Trust II (a Delaware business trust)


Clover Leaf Statutory Trust I (a Delaware business trust)


FBTC Statutory Trust I (a Delaware business trust)







--------------------------------------------------------------------------------





Schedule 6.5(a)


Additional Indebtedness


In connection with the July 2, 2018 acquisition by First Mid Wealth Management
Company of certain assets of an unaffiliated farm management business located in
Charleston, Illinois, First Mid Wealth Management Company incurred approximately
$337,500 of deferred purchase price payable to the seller of such assets,
subject to certain positive or negative adjustments based on the performance of
the business associated with such assets following such acquisition.


 





